Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

Civil Action No. 19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

        Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

      Respondents.
______________________________________________________________________________

                             ORDER ON PETITION
______________________________________________________________________________

        This matter is before the Court on Petitioner United States Department of Justice, Drug

Enforcement Administration’s (“DEA”) Petition for Expedited Order Enforcing Administrative

Subpoenas (“Petition”) (ECF No. 1). The Petition is fully briefed and the American Civil

Liberties Union and the American Civil Liberties Union of Colorado (collectively, “ACLU”)

have filed an Amici Brief. Respondents State of Colorado Board of Pharmacy and Patty Salazar,

in her official capacity as Executive Director of the Colorado Department of Regulatory

Agencies, (collectively, “State Respondents”) have separately moved for an evidentiary hearing

which the DEA opposes but Respondent Appriss, Inc. does not.1 Upon consideration of the



1
 Nonetheless, because Appriss’s corporate headquarters are located in Kentucky, it reserves the right to object to
providing testimony or personal attendance of an Appriss representative during any evidentiary hearing in Colorado.
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 2 of 11




Petition, the court record, and the applicable rules and case law, and being otherwise fully

advised, the Court finds and orders as follows.

    I.       BACKGROUND

         At issue here is the DEA’s petition for this Court to issue an order directing State

Respondents2 to comply with two DEA administrative subpoenas seeking data regarding the

controlled substances dispensed by two Colorado pharmacies3 under investigation. The DEA’s

rationale and the bases for its request are as follows.

         The DEA, in coordination with the United States Attorney’s Office, is investigating the

two pharmacies to determine whether each complied (and is complying) with the Comprehensive

Drug Abuse Prevention and Control Act of 1970 (“Controlled Substance Act” or “CSA”), 21

U.S.C. §§ 801–904, when dispensing controlled substances to patients. The DEA has concerns

about the dispensing practices at each pharmacy. Thus, the DEA issued the two subpoenas under

the CSA to the State Respondents. In the subpoenas the DEA seeks data which has been

collected by the Colorado Prescription Drug Monitoring Program (“PDMP”). Under Colorado

law, pharmacies in Colorado are required to report daily to the PDMP data concerning all

controlled substances dispensed in that 24-hour period. The State of Colorado Board of

Pharmacy is charged with developing, procuring, and administering the PDMP; Patty Salazar, in

her official capacity, has the authority to release the subpoenaed information; and Appriss, a

private corporation, is tasked with collecting, maintaining, and processing the PDMP data.



2
  The Petition is directed to all Respondents but it is undisputed that no subpoena was served on Appriss and Appriss
has no authority to release the information which the DEA seeks. Appriss takes no position on the relief the DEA
seeks, and will comply with any court order. Thus, this Order addresses the Petition as it relates to the State
Respondents.
3
  The names of the two pharmacies have been redacted and are not relevant in determining the merits of the Petition.

                                                         2
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 3 of 11




       For prescriptions for controlled substances, each pharmacy is required to report the

following data: the date the prescription was dispensed; the name of the patient and the

practitioner; the name and amount of the controlled substance; the method of payment; the name

of the dispensing pharmacy; and “[a]ny other data elements necessary to determine whether a

patient is visiting multiple practitioners or pharmacies, or both, to receive the same or similar

medication.” Colo. Rev. Stat. § 12-280-403(1). On the flip side of the requirement to report to

the PDMP is the requirement that the practitioner and the dispensing pharmacy report to the

patient, i.e., that “[e]ach practitioner and each dispensing pharmacy shall disclose to a patient

receiving a controlled substance that his or her identifying prescription information will be

entered into the program database and may be accessed for limited purposes by specified

individuals.” Colo. Rev. Stat. § 12-280-403(3).

       The Colorado statute expressly permits the PDMP data to be disclosed, but only to

specific recipients. As relevant here, the statute allows PDMP data to be disclosed in response to

subpoenas from law enforcement. Colo. Rev. Stat. § 12-280-404(3)(g) (The PDMP “is available

for query only to the following persons or groups of persons:…Law enforcement officials so

long as the information released is specific to an individual patient, pharmacy, or practitioner and

is part of a bona fide investigation, and the request for information is accompanied by an official

court order or subpoena.”). Here, the DEA’s request is accompanied by subpoenas.

       In response to the subpoenas, State Respondents have taken the position that they will not

disclose any patient-identifying data on the pharmacy dispensed controlled substances. This

includes the patient’s name, date of birth, and address. State Respondents contend the patient-

identifying information should not be disclosed because it would violate the Fourth Amendment


                                                  3
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 4 of 11




right to privacy guaranteed to the more than 14,000 patients whose medical data is at issue. Thus,

State Respondents have offered (a) to provide, and have produced to the Court, de-identified,

pseudonymized responsive records4 and (b) to respond to follow-up requests for particularized

patient information when the DEA identifies individualized targets of investigation from its

analysis of the produced data. The DEA has rejected this offer, arguing the patient-identifying

data is critical to its investigation and should be produced under the relevant standards. After

reaching an impasse, the DEA filed the instant Petition.

    II.       DISCUSSION

          A. The Petition

          In its Petition, the DEA argues5 the subpoenas should be judicially enforced under the

standards set forth in United States v. Morton Salt Co., 338 U.S. 632 (1950) and Donovan v.

Lone Steer, Inc., 464 U.S. 408 (1984). Under Morton Salt an administrative subpoena “is

sufficient if the inquiry is within the authority of the agency, the demand is not too indefinite and

the information sought is reasonably relevant.” 338 U.S. at 652. Under Donovan, the

“constitutional requirements for administrative subpoenas” are “‘that the subpoena be

sufficiently limited in scope, relevant in purpose, and specific in directive so that compliance will

not be unreasonably burdensome.’” 464 U.S. at 415 (quoting See v. City of Seattle, 387 U.S. 541,

544 (1967)); see also Becker v. Kroll, 494 F.3d 904, 916 (10th Cir. 2007) (stating that “[t]he

Fourth Amendment requires only that an [administrative] subpoena” meets these standards,


4
  State Respondents substituted the patients’ identities with unique numeric pseudonyms by using an algorithm that
matches unique patients using data such as first name, last name, date of birth, and address. The data sets maintain
the pseudonymous patients’ actual zip codes.
5
  The parties also raise other arguments such as the effect, if any, of Carpenter v. United States, -- U.S. --, 138 S. Ct.
2206, 201 L.Ed.2d 507 (2018) and the exact nature of any Fourth Amendment privacy right in this case. In light of
the Court’s determination, it need not reach these other arguments.

                                                            4
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 5 of 11




citing City of Seattle).

         In response,6 State Respondents object to the subpoenas asserting that each patient has a

right to privacy in the data at issue and, to overcome this right, the DEA must satisfy the Fourth

Amendment’s “reasonable relevance” test for administrative subpoenas, relying on City of

Seattle. (ECF No 18, e.g., p. 12.).7 However, the ACLU, as amicus, asserts that because patients

have a reasonable expectation of privacy in the records at issue, a warrant is required. (ECF No.

24, p. 17.)8 But, as the DEA argues, the ACLU may not seek additional relief or enlarge the

issues – at least not in this case.9 Thus, the Court focuses on the parties’ agreed upon standard –

reasonable relevance. As State Respondents acknowledge, they bear the burden of showing that

the DEA’s subpoenas are unreasonable. See United States v. Donaldson, 400 U.S. 517, 527

(1971); ECF No. 18, p. 25.

                   1. “Specific in Directive”

         State Respondents concede the DEA’s subpoenas are specific in directive; thus, the Court



6
  There are no contentions that State Respondents may not properly raise such objections to the enforcement of the
subpoenas. See Donovan, 464 U.S. at 415 (recognizing person subpoenaed may “question the reasonableness of the
subpoena, before suffering any penalties for refusing to comply with it, by raising objections in an action in district
court”); Aid for Women v. Foulston, 441 F.3d 1101, 1111-1114 (10th Cir. 2006) (discussing third-party standing).
7
  As used in this Order, the page references are to the page numbers assigned to the document by the District’s
CM/ECF System, found in the upper right hand corner of the document.
8
  The ACLU agrees with State Respondents that patient-identifying information should not be disclosed but asserts
State Respondents’ proposed resolution may not fully vindicate the patients’ Fourth Amendment rights. Thus, the
ACLU contends that with any follow-up requests from the DEA for full disclosure of a patient’s information, the
Court should either order the DEA to give notice to the affected patients or require the DEA to obtain a warrant.
9
  The DEA makes a blanket assertion that because the ACLU is an amicus its arguments should be disregarded, but
that is not the standard. Instead, while the framing of the issues is “appropriately restricted to the litigants,” Tyler v.
City of Manhattan, 118 F.3d 1400, 1403 (10th Cir. 1997), this Court nonetheless has the discretion to reach
arguments raised only in an amicus curiae brief. This discretion, however, is to be exercised “only in exceptional
circumstances,” id. at 1404, such as if the argument or issue is adopted by State Respondents or the issue is
jurisdictional or touches on an issue of federalism or comity which could be considered sua sponte. Id.; see also In
re McGough, 737 F.3d 1268, 1277 n.8 (10th Cir. 2013). On review of the record, the Court finds no exceptional
circumstances exist justifying its consideration of whether a warrant is required. Thus, the Court declines to do so
here.

                                                             5
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 6 of 11




moves on to examine the remaining two factors.

                 2. “Relevant in Purpose”

        The DEA provides an extensive list of reasons why patient-identifying information is

relevant to its investigation of the two pharmacies; why the de-identified prescription records

proposed by State Respondents are insufficient. State Respondents contend the DEA’s rationale

is wanting, but the Court’s review shows they have not shown it is so.

        First, the DEA states it uses this information to “connect the dots” between patients and

other information or investigative leads already in its possession. State Respondents’ argument is

that the DEA could use an alternate method of investigation – a direct subpoena for those

patients’ information – not that the information sought is not reasonably relevant.

        Next, the DEA maintains the patient-identifying information can shed light on the

effectiveness of the pharmacy’s overall controls on improper dispensing, such as whether the

pharmacy dispensed to multiple patients who report living in the same address, to patients who

used variations on the same name, or to employees of the pharmacy or other organizations of

concern. State Respondents argue the DEA fails to explain why the information cannot be

discerned just from the transactions – without the patient-identifying information. But, it should

go without saying that without the name or address reported such information cannot be

determined.10

        Third, the DEA affirms it uses patient names to develop witnesses to interview. State



10
  State Defendants’ other argument that the pharmacist is not required to check the PDMP and the data would not
show whether he/she queried the PDMP is a nonstarter. As the DEA counters, the PDMP data (which is provided by
the pharmacy) shows what the pharmacy knew about its own dispensing history to patients and, thus, any improper
dispensing.


                                                       6
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 7 of 11




Defendants do not argue the identities are irrelevant but, rather, the DEA should delay requesting

such information until after it observed patterns of transactions. Of course, this confirms the

information sought is reasonably relevant and nothing has been presented which convinces the

Court that it should dictate when the DEA should have access to such information during its

investigation.

        Fourth, the DEA stresses the patient-specific information enables the DEA to obtain a full

picture of a pharmacy’s overall dispensing practices. The DEA does so by conducted automated

analyses of the data to detect any unusual patterns, which requires the patient-identifying

information. State Defendants argue the DEA “prefers complete patient data” when, in fact, its

supporting declaration states this information is “necessary” for the automated analysis to be

effective and complete. (ECF No. 1-1 at ¶ 30.) Further, as the DEA contends, the Court finds the

DEA need not reveal its specific investigative approach or techniques to establish reasonable

relevance.

        There are two other issues which State Respondents raise to challenge the DEA’s access

to the data at issue. First, State Respondents argue HIPAA, the Health Insurance Portability and

Accountability Act, may be used to evaluate the reasonableness of the DEA’s request. But, as

State Defendants acknowledge, HIPAA is not applicable to State Respondents. Instead, as the

DEA contends, to the extent HIPAA applies and provides a useful guide, it supports the DEA’s

request. See 45 C.F.R. § 164.512(d) (“A covered entity may disclose protected health

information to a health oversight agency for oversight activities authorized by law, including …

civil, administrative, or criminal investigations….”) Thus, this argument also fails to defeat the

Petition.


                                                 7
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 8 of 11




         As for the final issue, State Respondents argue the DEA cites to a number of cases to

define relevance “more broadly,” including a “fishing expedition.” The Court finds it need not

decide the outer contours of an administrative subpoena. It suffices to say the Court finds the

record does not show the subpoenas were issued in search of a fishing expedition – nor does the

DEA represent this is its intent. On the contrary, the Court finds the DEA has articulated reasons

why the information is relevant to its investigation and State Respondents have not shown

otherwise.

                  3. “Sufficiently Limited in Scope”

         State Respondents argue the subpoenas are not sufficiently limited in scope because they

seek more than is required for the DEA’s investigative purposes, raising a number of

contentions. The Court considers – and rejects – each in turn.11

         First, State Respondents assert the records contain medications “for which no law

enforcement interest could possibly exists.” But, as the DEA contends, a controlled substance

with a legitimate medical purpose is still a dangerous drug and may nonetheless be abused. See

21 U.S.C. § 812 (identifying schedules of controlled substances and their potential for abuse).

Moreover, the DEA is also investigating combinations of controlled substances dispensed by the

pharmacies, including what may be combined with opioids. Thus, the DEA has proffered

sufficient justification for such records.

         Second, to the extent State Respondents assert the time period of the request (from



11
  The DEA also refutes State Respondents’ various contentions that “a whole pharmacy’s entire record of
prescriptions” is being sought. As the DEA asserts, it seeks only a part of the pharmacies’ records – those which the
pharmacies were required to report as to prescriptions for controlled substances and which the patients would have
been warned would be provided to the government. Records of other prescriptions filled by the target pharmacies or
of other pharmacies used by the patients are not being requested.

                                                          8
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 9 of 11




January 2014 to the present) is not sufficiently limited, the Court finds any such argument is

waived as inadequately briefed. See United States v. Banks, 884 F.3d 998, 1024 (10th Cir. 2018)

(recognizing an inadequately briefed issue may be deemed waived). Even if not waived, the

Court finds the DEA’s rationale shows the period is reasonable: this time period reasonably

covers the applicable statute of limitations, see 28 U.S.C. § 2462 (5-year time bar for civil

penalties) & 18 U.S.C. § 3282 (5-year time bar for criminal penalties), and allows the DEA to

assess any patterns and trends that a more limited period would not.

       Finally, State Respondents assert the data set is not sufficiently limited because it

includes “large numbers of patients who necessarily are within the ordinary market area of the

pharmacy, and thus for which no suspicious geographic considerations would apply.” (ECF No.

18, p. 31.) State Respondent’s argument here focuses on the DEA’s consideration of whether a

patient lived an unusual distance from a pharmacy or prescriber, in evaluating whether there has

been improper dispensing by a pharmacy. But, as the DEA argues, it has never suggested the

only factor that would show improper prescribing is the patient’s distance from the pharmacy.

Instead, it is but one patient-identifying factor relevant to the DEA’s inquiry of the two

pharmacies. See ECF No. 1-1, ¶¶ 28-30 (patients’ names may be used, for example, to reveal a

patient may have been using false identity). Thus, this argument too fails to show the data

requested is beyond what is reasonable.

               4. Administrative Burden and All Data Requested

       As stated, the subpoenas must “be sufficiently limited in scope, relevant in purpose, and

specific in directive so that compliance will not be unreasonably burdensome.” Donovan, 464

U.S. at 415 (quotation marks and citation omitted). State Respondents do not contend it would be


                                                 9
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 10 of 11




 an administrative burden to comply with the subpoenas, and it appears they can readily to so.

           As a final matter, State Respondents’ challenge is to providing the patient-identifying

 information but the DEA contends other important fields have been removed in the records

 produced. Specifically, State Respondents have also removed other fields that would not identify

 patients: Drug Category, DEA Schedule, Units, and Days’ Supply. Because the production of

 this information has not been challenged, State Defendants must also provide this data. In

 summary, all data requested must be produced.

           B. The Motion for Hearing

           The Court, after reviewing the parties’ submissions and applicable law, finds no oral

 argument or hearing is necessary in order to rule on whether the subpoenas should be enforced.

 See Tiffany Fine Arts, Inc. v. United States, 469 U.S. 310, 324 n.7 (1985) (stating it was well

 within the district court’s discretion to conclude that an evidentiary hearing on the question of

 enforcement of summonses was unnecessary). The issues are well briefed by the parties and

 there are no factual disputes which would require the presentation of any evidence relevant to the

 Court’s consideration of the Petition. Thus, State Respondents’ request for a hearing is denied.

    III.      CONCLUSION

           In summary, the subpoenas here met the minimal requirements under the reasonable

 relevance standard. See Becker, 494 F.3d at 917. Accordingly, based on the foregoing, it is

 ORDERED

           (1) That Petition for Expedited Order Enforcing Administrative Subpoenas (ECF No. 1)

              is GRANTED and State Respondents, with the assistance of Respondent Apriss, shall

              produce all requested information on or before May 15, 2020;


                                                   10
Case 1:19-mc-00105-RM Document 35 Filed 04/21/20 USDC Colorado Page 11 of 11




      (2) That State Respondents’ Motion for Setting of Evidentiary Hearing (ECF No. 20) is

         DENIED; and

      (3) That the Clerk shall close this case.

      DATED this 21st day of April, 2020.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  11
